FILED
                            NOT FOR PUBLICATION
                                                                            OCT 03 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


IGNACIO DIAZ-PEREZ,                              No.   10-70644

              Petitioner,                        Agency No. A031-083-017

 v.
                                                 ORDER*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted May 15, 2013**
                              San Francisco, California

Before: CLIFTON and BEA, Circuit Judges, and KORMAN,*** Senior District
Judge.

      Respondent’s unopposed motion to vacate this Court’s June 3, 2013

disposition and remand the petition to the Board of Immigration Appeals (the

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
“Board”) is granted. Petitioner’s motion to vacate and remand is likewise granted.

Petitioner’s removal is stayed pending the Board’ decision on remand.

      Petitioner may file a motion to reinstate this petition within 30 days of the

Board’ decision. The parties have agreed to bear their own costs and fees.

      Petitioner’s motion for panel rehearing is denied as moot.

      This order shall act as and for the mandate of the court.




                                          2